       Case 1:20-cv-00870-SCY-KK Document 15 Filed 01/25/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

MITAL SUMAN KUMAR PATEL,

                       Plaintiff,

v.                                                                   No. 1:20-cv-00870-SCY-KK

ROBERT WILKE, Secretary of United States
Department of Veterans Affairs,

                       Defendant.

                      MEMORANDUM OPINION AND ORDER
                DENYING SECOND MOTION FOR ENTRY OF DEFAULT

       THIS MATTER comes before the Court on pro se Plaintiff’s Second Motion for Entry of

Default Against the Defendant, Doc. 14, filed January 25, 2021.

       Plaintiff’s Second Motion for Entry of Default is essentially identical to Plaintiff’s first

Motion for Entry of Default. See Doc. 12, filed December 17, 2020. In his January 25, 2021,

email submitting the Second Motion for Entry of Default to the Clerk’s Office for filing, Plaintiff

stated: “I am again filing for motion of default against department of veterans affairs last time

around there was no signature confirmation which was duly submitted last week.”

       The Court denied Plaintiff’s original Motion for Entry of Default because Plaintiff had not

filed an affidavit stating that he properly served Defendant, he had not shown that he properly

served Defendant by sending the summons and Amended Complaint by registered or certified

mail, and he had not shown that he properly served the United States. See Mem. Op. and Order

Denying Motion for Entry of Default, Doc. 13, filed January 15, 2021 (discussing the procedure

in Fed. R. Civ. P. 4 for serving an agency, officer or employee of the United States and for serving
       Case 1:20-cv-00870-SCY-KK Document 15 Filed 01/25/21 Page 2 of 2




the United States). The Court denies Plaintiff’s Second Motion for Entry of Default for the same

reasons it denied Plaintiff’s original Motion for Entry of Default.

       IT IS ORDERED that Plaintiff’s Second Motion for Entry of Default Against the

Defendant, Doc. 14, filed January 25, 2021, is DENIED.



                                              _____________________________________
                                              KIRTAN KHALSA
                                              UNITED STATES MAGISTRATE JUDGE




                                                 2
